Exhibit 10.1

--------------------------------------------------------------------------------





SECURITIES PURCHASE AGREEMENT
 
This Securities Purchase Agreement (this “Agreement”) is dated as of May 3,
2006, between Vineyard National Bancorp, a California corporation (the
“Company”), and the purchaser identified on the signature page hereto (the
“Purchaser”).
 
WHEREAS, subject to the terms and conditions set forth in this Agreement, the
Company desires to issue and sell to the Purchaser, and the Purchaser desires to
purchase from the Company, shares of Common Stock (as defined herein) as set
forth herein on the Closing Date (as defined herein) pursuant to an effective
Registration Statement on Form S-3, Commission File No. 333-128015.
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchaser agree
as follows:
 
ARTICLE I.
 
DEFINITIONS
 
1.1 Definitions
 
. In addition to the terms defined elsewhere in this Agreement, for all purposes
of this Agreement, the following terms have the meanings indicated in this
Section 1.1:
 
“Action” shall have the meaning ascribed to such term in Section 3.1(j).
 
“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144. With respect to
a Purchaser, any investment fund or managed account that is managed on a
discretionary basis by the same investment manager as such Purchaser will be
deemed to be an Affiliate of such Purchaser.
 
“Business Day” means any day except Saturday, Sunday and any day that is a
federal legal holiday or a day on which banking institutions in the State of New
York are authorized or required by law or other governmental action to close.
 
“Closing” means the closing of the purchase and sale of the Shares pursuant to
Section 2.1.
 
“Closing Date” means the second (2nd) Trading Day following the date of this
Agreement.
 
“Commission” means the United States Securities and Exchange Commission.
 
“Common Stock” means the common stock of the Company, no par value, and any
securities into which such common stock may hereafter be reclassified.
 
“Common Stock Equivalents” means any securities of the Company which would
entitle the holder thereof to acquire at any time Common Stock, including,
without limitation, any debt, preferred stock, rights, options, warrants or
other instrument that is at any time convertible into or exercisable or
exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock.
 

--------------------------------------------------------------------------------


 
“Community Reinvestment Act” means the Community Reinvestment Act of 1977, as
amended.
 
“Company Counsel” means Patton Boggs LLP.
 
“Disclosure Materials” means the SEC Reports and the Schedules, considered
together.
 
“Effective Date” means the date that the Registration Statement was first
declared effective by the Commission.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Intellectual Property Rights” shall have the meaning ascribed to such term in
Section 3.1(p).
 
“Lien” means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction.
 
“Material Adverse Effect” means any of (a) an adverse effect on the legality,
validity or enforceability of any Transaction Document, (b) a material and
adverse effect on the results of operations, assets, business or condition
(financial or otherwise) of the Company and the Subsidiaries, taken as a whole,
or (c) a material and adverse impairment to the Company’s ability to perform, on
a timely basis, its obligations under any Transaction Document.
 
“Material Permits” shall have the meaning ascribed to such term in Section
3.1(m).
 
“Per Share Purchase Price” equals $26.50, subject to adjustment for reverse and
forward stock splits, stock dividends, stock combinations and other similar
transactions of the Common Stock that occur after the date of this Agreement and
prior to the Closing.
 
“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
 
“Prospectus Supplement” means the prospectus supplement filed with the
Commission pursuant to Rule 424(b) promulgated under the Securities Act and
deemed to be part of the Registration Statement at the time of effectiveness.
 
“RBC” means RBC Capital Markets Corporation.
 
“Rancho” means Rancho Bank.
 
2

--------------------------------------------------------------------------------


 
“Registration Statement” means the registration statement on Form S-3 of the
Company, (Commission File No. 333-128015) covering the sale by the Company to
the Purchaser of the Shares, including the Prospectus, amendments and
supplements to such registration statements or Prospectus, including pre- and
post-effective amendments, all exhibits thereto, and all material incorporated
by reference or deemed to be incorporated by reference in such registration
statements.
 
“Regulation S-X” means Regulation S-X promulgated by the Commission pursuant to
the Exchange Act.
 
“Required Approvals” shall have the meaning ascribed to such term in Section
3.1(e).
 
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such rule.
 
“Schedules” means the disclosure schedules prepared by the Company and attached
to this Agreement.
 
“SEC Reports” shall have the meaning ascribed to such term in Section 3.1(h).
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Shares” means the shares of Common Stock issued or issuable to the Purchaser
pursuant to this Agreement.
 
“Short Sale” means all “short sales” as defined in Rule 200 of Regulation SHO
promulgated under the Exchange Act.
 
“Subscription Amount” means, as to the Purchaser, the amount set forth below the
Purchaser’s signature block on the signature page hereto, in United States
dollars and in immediately available funds.
 
“Subsidiary” means any “significant subsidiary” as defined in Rule 1-02(w) of
Regulation S-X promulgated by the Commission under the Exchange Act.
 
“Trading Day” means (i) a day on which the Common Stock is traded on a Trading
Market (other than the OTC Bulletin Board), or (ii) if the Common Stock is not
listed on a Trading Market (other than the OTC Bulletin Board), a day on which
the Common Stock is traded in the over-the-counter market, as reported by the
OTC Bulletin Board, or (iii) if the Common Stock is not quoted on the OTC
Bulletin Board, a day on which the Common Stock is quoted in the
over-the-counter market as reported by the National Quotation Bureau
Incorporated (or any similar organization or agency succeeding to its functions
of reporting prices); provided that in the event that the Common Stock is not
listed or quoted as set forth in (i), (ii) and (iii) hereof, then Trading Day
shall mean a Business Day.
 
3

--------------------------------------------------------------------------------


 
“Trading Market” means whichever of the New York Stock Exchange, the American
Stock Exchange, the NASDAQ National Market, the NASDAQ Capital Market or OTC
Bulletin Board on which the Common Stock is listed or quoted for trading on the
date in question.
 
“Transaction Documents” means this Agreement and any other instruments,
documents or agreements executed or delivered in connection with the
transactions contemplated hereunder, including, without limitation, the
Registration Statement.
 
“Transfer Agent” means U.S. Stock Transfer Corporation.
 
“Vineyard Bank” means Vineyard Bank, a California-charted commercial bank having
its principal place of business in Rancho Cucamonga, California.
 
ARTICLE II.
 
PURCHASE AND SALE
 
2.1 Closing. On the Closing Date, the Purchaser shall purchase from the Company
and the Company shall issue and sell to the Purchaser, a number of Shares equal
to the Purchaser’s Subscription Amount divided by the Per Share Purchase Price.
Upon satisfaction of the conditions set forth in Section 2.3, the Closing shall
occur telephonically or at such location as the parties shall mutually agree.
 
2.2 Deliveries
 
.
 
(a) On the Closing Date, the Company shall:
 
(i) deliver the number of Shares equal to the Purchaser’s Subscription Amount
divided by the Per Share Purchase Price, in accordance with the Purchaser’s
election on the Purchaser’s signature page hereto by either:
 
(1) electronic book-entry at The Depository Trust Company (“DTC”), registered in
the Investor’s name and address as set forth below, and released by the Transfer
Agent, to the Investor at the Closing. No later than one (1) Business Day after
the execution of this Agreement by the Purchaser and the Company, the Purchaser
shall: (I) direct the broker-dealer at which the account or accounts to be
credited with the Shares are maintained, which broker-dealer shall be a DTC
participant, to set up a Deposit/Withdrawal at Custodian (“DWAC”) instructing
the Transfer Agent to credit such account or accounts with the Shares by means
of an electronic book entry delivery, and (II) remit by wire transfer the amount
of funds equal to the aggregate purchase price for the shares being purchased by
the Purchaser to the following account:
 
Vineyard Bank
Rancho Cucamonga, CA
ABA # 122-238-572
Account Name: Vineyard National Bancorp
Account #: 1225206; or
 
4

--------------------------------------------------------------------------------


 
(2) delivery versus payment (“DVP”) through DTC (i.e., the Company shall deliver
Shares registered in the Purchaser’s name and address as set forth below and
released by the Transfer Agent to the Purchaser at the Closing directly to the
account(s) at RBC Capital Markets Corporation identified by the Purchaser and
simultaneously therewith payment shall be made from such account(s) to the
Company through DTC). No later than one (1) Business Day after the execution of
this Agreement by the Purchaser and the Company, the Purchaser shall: (I) notify
RBC of the account or accounts at RBC Capital Markets Corporation to be credited
with the Shares being purchased by such Investor, and (II) confirm that the
account or accounts at RBC Capital Markets Corporation to be credited with the
Shares being purchased by the Purchaser have a minimum balance equal to the
aggregate purchase price for the Shares being purchased by the Investor. 
 
In both instances, it is the Purchaser’s responsibility to (A) make the
necessary wire transfer or confirm the proper account balance in a timely manner
and (B) arrange for settlement by way of DWAC or DVP in a timely manner. If the
Purchaser does not deliver the aggregate purchase price for the Shares or does
not make proper arrangements for settlement in a timely manner, the Shares may
not be delivered at Closing to the Purchaser or the Purchaser may be excluded
from the Closing altogether;
 
(ii) deliver or cause to be delivered to the Purchaser any prospectus and
Prospectus Supplement as required under the Securities Act; and
 
(iii) deliver or cause to be delivered to the Purchaser a legal opinion of
Company Counsel, in the form of Exhibit A attached hereto, addressed to the
Purchaser and providing that RBC and the Purchaser are entitled to rely thereon.
 
(b) On the Closing Date, the Purchaser shall deliver or cause to be delivered to
the Company the Purchaser’s Subscription Amount by either:
 
(i) if the Purchaser elects to settle the Shares pursuant to Section
2.2(a)(i)(1), then on the Closing Date, the Purchaser shall remit by wire
transfer the amount of funds equal to the aggregate purchase price for the
Shares being purchased by the Purchaser to an account designated by the Company;
 
(ii) if the Purchaser elects to settle the Shares pursuant to Section
2.2(a)(i)(2), then no later than one (1) Business Day after the execution of
this Agreement by the Purchaser and the Company, the Purchaser shall confirm
that the account or accounts at RBC Capital Markets Corporation to be credited
with the Shares being purchased by the Purchaser have a minimum balance equal to
the aggregate purchase price for the Shares being purchased by the Purchaser.
 
5

--------------------------------------------------------------------------------



 
2.3 Closing Conditions. 
 
(a) The obligations of the Company hereunder in connection with the Closing are
subject to the following conditions being met:
 
(i) all representations and warranties of the Purchaser contained herein were
true and correct on the date hereof and remain true and correct as of the
Closing Date;
 
(ii) all obligations, covenants and agreements of the Purchaser required to be
performed at or prior to the Closing Date shall have been performed;
 
(iii) the Purchaser shall have delivered the Subscription Amount in accordance
with Section 2.2(b) of this Agreement; and
 
(iv) the transactions contemplated in each of those other Securities Purchase
Agreements, each dated the date hereof and each containing terms and conditions
substantially similar to the terms and conditions hereof, shall be consummated
prior to, simultaneous with or immediately following the transactions
contemplated hereby.
 
(b) The obligations of the Purchaser hereunder in connection with the Closing
are subject to the following conditions being met or waived in writing by the
Purchaser:
 
(i) all representations and warranties of the Company contained herein were true
and correct on the date hereof and remain true and correct as of the Closing
Date;
 
(ii) all obligations, covenants and agreements of the Company required to be
performed at or prior to the Closing Date shall have been performed;
 
(iii) the Company shall have delivered the items set forth in Section 2.2(a) of
this Agreement;
 
(iv) there shall have been no Material Adverse Effect with respect to the
Company since the date hereof;
 
(v) the Prospectus Supplement shall have been filed with the Commission and the
Registration Statement shall be effective and available for the issuance and
sale of the Shares hereunder;
 
(vi) RBC shall have received signed letters from Vavrinek, Trine, Day & Co., LLP
(“VTD”) and, to the extent the Closing is on or after the date the Company’s
Form 10-Q for the quarterly period ended March 31, 2006, KPMG LLP (“KPMG”),
addressed to RBC and dated, respectively, the date of this Agreement and the
Closing Date, in form and substance reasonably satisfactory to RBC, containing
statements and information of the type ordinarily included in accountants’
“comfort letters” with respect to the financial statements and certain financial
information contained (directly or via incorporation by reference) in the
Registration Statement;
 
6

--------------------------------------------------------------------------------


 
(vii) no order preventing or suspending the use of any prospectus or the
Prospectus Supplement shall have been or shall be in effect and no order
suspending the effectiveness of the Registration Statement shall be in effect
and no proceedings for such purpose shall be pending before or threatened by the
Commission, and any requests for additional information on the part of the
Commission (to be included in the Registration Statement or the prospectus or
the Prospectus Supplement or otherwise) shall have been complied with to the
satisfaction of the Commission and the Purchaser;
 
(viii) from the date hereof to the Closing Date, trading in the Common Stock
shall not have been suspended by the Commission and, at any time prior to the
Closing Date, trading in securities generally as reported by Bloomberg Financial
Markets shall not have been suspended or limited, or minimum prices shall not
have been established on securities whose trades are reported by such service,
or on any Trading Market, nor shall a banking moratorium have been declared
either by the United States or New York state authorities nor shall there have
occurred any material outbreak or escalation of hostilities or other national or
international calamity of such magnitude in its effect on, or any material
adverse change in, any financial market which, in each case, in the reasonable
judgment of the Purchaser, makes it impracticable or inadvisable to purchase the
Shares at the Closing; and
 
(ix) the transactions contemplated in each of those other Securities Purchase
Agreements, each dated the date hereof and each containing terms and conditions
substantially similar to the terms and conditions hereof, shall be consummated
prior to, simultaneous with or immediately following the transactions
contemplated hereby.
 
ARTICLE III.
 
REPRESENTATIONS AND WARRANTIES
 
3.1 Representations and Warranties of the Company. The Company represents and
warrants to the Purchaser that, except as set forth in the Registration
Statement:
 
(a) Subsidiaries. The Company has no direct or indirect Subsidiaries other than
those listed in the SEC Reports. Except as disclosed in the SEC Reports and as
set forth on Schedule 3.1(a), the Company owns, directly or indirectly, all of
the capital stock or comparable equity interests of each Subsidiary free and
clear of any and all Liens, other than restrictions on transfer under applicable
securities laws, and all the issued and outstanding shares of capital stock or
comparable equity interests of each Subsidiary are validly issued and are fully
paid, non-assessable and free of preemptive and similar rights.
 
7

--------------------------------------------------------------------------------


 
(b) Organization and Qualification. The Company and each Subsidiary is an entity
duly incorporated or otherwise organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation or organization (as
applicable), with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted.
Neither the Company nor any Subsidiary is in violation of any of the provisions
of its respective certificate or articles of incorporation, bylaws or other
organizational, charter or equivalent documents. The Company and each Subsidiary
is duly qualified to conduct business and is in good standing as a foreign
corporation or other entity in each jurisdiction in which the nature of the
business conducted or property owned by it makes such qualification necessary,
except where the failure to be so qualified or in good standing, as the case may
be, could not, individually or in the aggregate, have or reasonably be expected
to have a Material Adverse Effect.
 
(c) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
each of the Transaction Documents and otherwise to carry out its obligations
hereunder and thereunder. The execution and delivery of each of the Transaction
Documents by the Company and the consummation by it of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
action on the part of the Company and no further consent or action is required
by the Company, its Board of Directors or stockholders in connection herewith
and therewith other than in connection with the Required Approvals. Each
Transaction Document has been (or upon delivery will have been) duly executed by
the Company and, when delivered in accordance with the terms hereof, will
constitute the valid and binding obligation of the Company, enforceable against
the Company in accordance with its terms, except (i) as such enforceability may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally the enforcement
of, creditors’ rights, (ii) as limited by laws relating to the availability of
specific performance, injunctive relief or other equitable remedies and (iii)
insofar as indemnification and contribution provisions may be limited by
applicable laws.
 
(d) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated thereby do not and will not (i) conflict with or violate any
provision of the Company’s or any Subsidiary’s certificate or articles of
incorporation, bylaws or other organizational or charter documents, or (ii)
conflict with, or constitute a default (or an event that with notice or lapse of
time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, any agreement, credit facility, debt or instrument
(evidencing a Company or Subsidiary debt or otherwise) or other understanding to
which the Company or any Subsidiary is a party or by which any property or asset
of the Company or any Subsidiary is bound or affected, or (iii) subject to the
Required Approvals, result in a violation of any law, rule, regulation, order,
judgment, injunction, decree or other restriction of any court or governmental
authority to which the Company or a Subsidiary is subject (including federal and
state securities laws and regulations and the rules and regulations of any
self-regulatory organization to which the Company or its securities are
subject), or by which any property or asset of the Company or a Subsidiary is
bound or affected; except in the case of each of clauses (ii) and (iii), such as
would not, individually or in the aggregate, have or reasonably be expected to
result in a Material Adverse Effect.
 
8

--------------------------------------------------------------------------------


 
(e) Filings, Consents and Approvals. The Company is not required to obtain any
consent, approval (including, but not limited to, the approval of the
stockholders of the Company), waiver, authorization or order of, give any notice
to, or make any filing or registration with, any court or other federal, state,
local or other governmental authority or other Person in connection with the
execution, delivery and performance by the Company of the Transaction Documents,
other than (i) filings required pursuant to Section 4.1 and Section 4.4, (ii)
filings required in connection with the issuance and listing on the Nasdaq
National Market of the Shares (iii) such filings as are required to be made
under applicable state securities laws and (iv) those that have been obtained
prior to the date of this Agreement (collectively, the “Required Approvals”).
 
(f) Issuance of the Shares. The Shares have been duly authorized and, when
issued and paid for in accordance with this Agreement, will be duly and validly
issued, fully paid and nonassessable, free and clear of all Liens. The issuance
by the Company of the Shares has been registered under the Securities Act and
all of the Shares are freely transferable and tradable by the Purchaser without
restriction. The Registration Statement is effective and available for the
issuance of the Shares and the Company has not received any notice that the
Commission has issued or intends to issue a stop-order with respect to the
Registration Statement or that the Commission otherwise has suspended or
withdrawn the effectiveness of the Registration Statement, either temporarily or
permanently, or intends or has threatened in writing to do so. The “Plan of
Distribution” section under the Registration Statement permits the issuance and
sale of the Shares hereunder. Upon receipt of the Shares and making payment for
them in accordance with the terms hereof, the Purchaser will have good and
marketable title to such purchased Shares and the Shares will be freely tradable
on the Nasdaq National Market.
 
(g) Capitalization. The number of shares and type of all authorized, issued and
outstanding capital stock of the Company, and all shares of Common Stock
reserved for issuance under the Company’s various option and incentive plans, is
set forth in the SEC Reports. All outstanding shares of capital stock are duly
authorized, validly issued, fully paid and nonassessable and have been issued in
compliance with all applicable securities laws. Except as set forth in the SEC
Reports, no securities of the Company are entitled to preemptive or similar
rights, and no Person has any right of first refusal, preemptive right, right of
participation, or any similar right to participate in the transactions
contemplated by the Transaction Documents. Except as a result of the purchase
and sale of the Shares and except as disclosed in the SEC Reports, there are no
outstanding options, warrants, scrip rights to subscribe to, calls or
commitments of any character whatsoever relating to, Common Stock Equivalents,
or contracts, commitments, understandings or arrangements by which the Company
or any Subsidiary is or may become bound to issue additional shares of Common
Stock, or Common Stock Equivalents. Except as set forth in Schedule 3.1(g),
there are no anti-dilution or price adjustment provisions contained in any
security issued by the Company (or in any agreement providing rights to security
holders). The issue and sale of the Shares will not, immediately or with the
passage of time, obligate the Company to issue shares of Common Stock or other
securities to any Person (other than the Purchaser) and will not result in a
right of any holder of Company securities to adjust the exercise, conversion,
exchange or reset price under such securities.
 
9

--------------------------------------------------------------------------------


 
(h) SEC Reports; Financial Statements. The Company has filed all reports
required to be filed by it under the Exchange Act, including pursuant to Section
13(a) or 15(d) thereof, for the twelve months preceding the date hereof (the
foregoing materials, including the exhibits thereto, being collectively referred
to herein as the “SEC Reports”) on a timely basis or has timely filed a valid
extension of such time of filing and has filed any such SEC Reports prior to the
expiration of any such extension. The Company has delivered to the Purchaser
true, correct and complete copies of all SEC Reports filed within 10 days
preceding the date hereof. As of their respective dates, the SEC Reports
complied in all material respects with the requirements of the Exchange Act and
the rules and regulations of the Commission promulgated thereunder, and none of
the SEC Reports, when filed, contained any untrue statement of a material fact
or omitted to state a material fact required to be stated therein or necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. The Registration Statement and any
prospectus included therein, including the prospectus supplement to be filed
covering the transactions covered hereby, comply or will comply, as the case may
be, in all material respects with the requirements of the Securities Act and the
rules and regulations of the Commission promulgated thereunder, and none of the
Registration Statement or any such prospectus contains or contained any untrue
statement of a material fact or omits or omitted to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in the case of any prospectus, in the light of the circumstances under
which they were made, not misleading. The financial statements of the Company
included in the SEC Reports comply in all material respects with applicable
accounting requirements and the rules and regulations of the Commission with
respect thereto as in effect at the time of filing. Such financial statements
have been prepared in accordance with United States generally accepted
accounting principles applied on a consistent basis during the periods involved
(“GAAP”), except as may be otherwise specified in such financial statements or
the notes thereto and except that unaudited financial statements may not contain
all footnotes required by GAAP, and fairly present in all material respects the
financial position of the Company and its consolidated Subsidiaries as of and
for the dates thereof and the results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal,
immaterial, year-end audit adjustments.
 
(i) Material Changes. Since the date of the latest audited financial statements
included within the Company’s most recent Annual Report on Form 10-K, except as
specifically disclosed in the SEC Reports (i) there has been no event,
occurrence or development that has had or that could reasonably be expected to
result in a Material Adverse Effect, (ii) neither the Company nor any Subsidiary
has incurred any liabilities (contingent or otherwise) other than (A) trade
payables and accrued expenses incurred in the ordinary course of business
consistent with past practice and (B) liabilities not required to be reflected
in the Company’s consolidated financial statements pursuant to GAAP or required
to be disclosed in filings made with the Commission, (iii) neither the Company
nor any Subsidiary has altered its method of accounting, (iv) the Company has
not declared or made any dividend or distribution of cash or other property to
its stockholders or purchased, redeemed or made any agreements to purchase or
redeem any shares of its capital stock and (v) neither the Company nor any
Subsidiary has issued any equity securities to any officer, director or
Affiliate, except pursuant to existing Company or Subsidiary stock option plans.
The Company does not have pending before the Commission any request for
confidential treatment of information.
 
10

--------------------------------------------------------------------------------


 
(j) Litigation. There is no action, claim, suit, inquiry, notice of violation,
proceeding or investigation pending or, to the knowledge of the Company or any
Subsidiary, threatened against or affecting the Company or any Subsidiary or any
of their respective properties before or by any court, arbitrator, governmental
or administrative agency or regulatory authority (federal, state, county, local
or foreign) (collectively, an “Action”) which (i) adversely affects or
challenges the legality, validity or enforceability of any of the Transaction
Documents or the Shares or (ii) except as specifically disclosed in the SEC
Reports, would, if there were an unfavorable decision, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect. Neither the Company nor any Subsidiary nor any director or officer of
the Company or any Subsidiary is or has been the subject of any Action involving
a claim of violation of or liability under federal or state securities laws or a
claim of breach of fiduciary duty. There has not been, and to the knowledge of
the Company and any Subsidiary, there is not pending or contemplated, any
investigation by the Commission involving the Company or any current or former
director or officer of the Company. The Commission has not issued any stop order
or other order suspending the effectiveness of any registration statement filed
by the Company under the Exchange Act or the Securities Act.
 
(k) Labor Relations. No material labor dispute exists or, to the knowledge of
the Company and any Subsidiary, is imminent with respect to any of the employees
of the Company or any Subsidiary.
 
(l) Compliance. Neither the Company nor any Subsidiary (i) is, except as set
forth on Schedule 3.1(l), in default under or in violation of (and no event has
occurred that has not been waived that, with notice or lapse of time or both,
would result in a default by the Company or any Subsidiary under), nor has the
Company or any Subsidiary received notice of a claim that it is in default under
or that it is in violation of, any indenture, loan or credit agreement or any
other agreement or instrument to which it is a party or by which it or any of
its properties is bound (whether or not such default or violation has been
waived), (ii) is in violation of any order of any court, arbitrator or
governmental body, or (iii) is or has been in violation of any statute, rule or
regulation of any governmental authority, including without limitation all
foreign, federal, state and local laws applicable to its business, which
violation would have a Material Adverse Effect. The Company is in compliance
with the requirements that are currently applicable to it under the
Sarbanes-Oxley Act of 2002, as amended, and the rules and regulations
thereunder, except where such noncompliance would not have or reasonably be
expected to result in a Material Adverse Effect.
 
11

--------------------------------------------------------------------------------


 
(m) Material Permits. The Company and each Subsidiary possess all certificates,
authorizations and permits issued by the appropriate federal, state, local or
foreign regulatory authorities necessary to conduct their respective businesses
as described in the SEC Reports, except where the failure to possess such
permits could not have or reasonably be expected to result in a Material Adverse
Effect (“Material Permits”), and neither the Company nor any Subsidiary has
received any notice of Actions relating to the revocation or modification of any
Material Permit.
 
(n) Application of Takeover Protections. There is no control share acquisition,
business combination, poison pill (including any distribution under a rights
agreement) or other similar anti-takeover provision under the Company’s charter
documents or the laws of its state of incorporation that is or could become
applicable to the Purchaser as a result of the Purchaser and the Company
fulfilling their obligations or exercising their rights under the Transaction
Documents, including, without limitation, as a result of the Company’s issuance
of the Shares and the Purchaser’s ownership of the Shares.
 
(o) Title to Assets. The Company and each Subsidiary has good and marketable
title in fee simple to all real property owned by them that is material to their
respective business and good and marketable title in all personal property owned
by the Company and each Subsidiary that is material to their respective
business, in each case free and clear of all Liens, except for such Liens as do
not materially affect the value of such property and do not materially interfere
with the use made or proposed to be made of such property by the Company and
each Subsidiary. Any real property and facilities or personal property held
under lease by the Company and any Subsidiary is held by the Company and such
Subsidiary, respectively, under valid, subsisting and enforceable leases with
which the Company and such Subsidiary are in compliance, except as could not,
individually or in the aggregate, have or reasonably be expected to have a
Material Adverse Effect.
 
(p) Patents and Trademarks. The Company and each Subsidiary has, or has rights
to use, all patents, patent applications, trademarks, trademark applications,
service marks, trade names, copyrights, licenses and other similar rights
necessary or material for use in connection with its respective business as
described in the SEC Reports with respect to which the failure to do so have
could have a Material Adverse Effect (collectively, the “Intellectual Property
Rights”). Neither the Company nor any Subsidiary has received written notice
that any of the Intellectual Property Rights used by the Company or any
Subsidiary violates or infringes upon the rights of any Person. To the knowledge
of the Company and each Subsidiary, all such Intellectual Property Rights are
enforceable and there is no existing infringement by another Person of any of
the intellectual property rights of others.
 
(q) Listing and Maintenance Requirements. The Common Stock is registered
pursuant to Section 12(g) of the Exchange Act, and neither the Company nor any
Subsidiary has taken any action designed to, or which to its knowledge is likely
to have the effect of, terminating the registration of the Common Stock under
the Exchange Act, nor has the Company received any notification that the
Commission is contemplating terminating such registration. The Company has not,
in the two years preceding the date hereof, received notice from any Trading
Market to the effect that the Company is not in compliance with the listing or
maintenance requirements thereof. The Company is, and has no reason to believe
that it will not in the foreseeable future continue to be, in compliance with
the listing and maintenance requirements for continued listing of the Common
Stock on the Trading Market. The issuance and sale of the Securities under the
Transaction Documents does not contravene the rules and regulations of the
Trading Market on which the Common Stock is currently listed or quoted
(including Rule 4350 of the Nasdaq Stock Market if the Trading Market is the
Nasdaq National or Nasdaq Capital Market), and no approval of the shareholders
of the Company thereunder is required for the Company to issue and deliver to
the Purchaser the maximum number of Shares contemplated by Transaction
Documents, including such as may be required pursuant to Nasdaq Rule 4350.
 
12

--------------------------------------------------------------------------------


 
(r) Disclosure. Except as provided in Schedule 3.1(r), neither the Company nor
any Subsidiary nor any other Person acting on its or their behalf has provided
the Purchaser or its agents or counsel with any information that constitutes or
might constitute material, non-public information except with respect to the
transactions contemplated by the Transaction Documents (which will be disclosed
pursuant to Section 4.1). The Company understands and confirms that the
Purchaser will rely on the foregoing representations and covenants in effecting
transactions in securities of the Company. All disclosure provided to the
Purchaser regarding the Company, any Subsidiary, their respective businesses and
the transactions contemplated hereby furnished by or on behalf of the Company or
any Subsidiary with respect to the transactions contemplated hereby and the
representations and warranties made herein and the Schedules are true and
correct and do not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements made therein,
in the light of the circumstances under which they were made, not misleading.
The Company acknowledges and agrees that the Purchaser does not make or has not
made any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in Section 3.2
hereof.
 
(s) No Integrated Offering. Assuming the accuracy of the Purchaser’s
representations and warranties set forth in Section 3.2, neither the Company,
nor any of its affiliates, nor any Person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would, to the knowledge
of the Company, cause the sale of the Shares to be integrated with prior
offerings by the Company for purposes of any applicable stockholder approval
provisions, including, without limitation, under the rules and regulations of
any exchange or automated quotation system on which any of the securities of the
Company are listed or designated. 
 
(t) Acknowledgment Regarding Purchaser’s Purchase of Shares. The Company
acknowledges and agrees that the Purchaser is acting solely in the capacity of
an arm’s length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby. The Company further acknowledges that the
Purchaser is not acting as a financial advisor or fiduciary of the Company (or
in any similar capacity) with respect to this Agreement and the transactions
contemplated hereby and any advice given by the Purchaser or any of its
respective representatives or agents in connection with this Agreement and the
transactions contemplated hereby is merely incidental to the Purchaser’s
purchase of the Shares. The Company further represents to the Purchaser that the
Company’s decision to enter into this Agreement has been based solely on the
independent evaluation of the transactions contemplated hereby by the Company
and its representatives.
 
13

--------------------------------------------------------------------------------


 
(u) Acknowledgement Regarding Trading Activity. Anything in this Agreement or
elsewhere herein to the contrary notwithstanding (except for Section 4.7 hereof
as to the Purchaser), it is understood and agreed by the Company (i) that none
of the Purchaser or any Person to whom an offer of Shares has been made (each,
an “Offeree”) has been asked to agree, nor has the Purchaser or Offeree agreed,
to desist from purchasing or selling, long and/or short, securities of the
Company, or “derivative” securities based on securities issued by the Company or
to hold the Shares, securities of the Company, or “derivative” securities based
on securities issued by the Company for any specified term; (ii) that past or
future open market or other transactions by the Purchaser or Offeree, including
without limitation, Short Sales or “derivative” transactions, before or after
the closing of this or future private placement transactions, may negatively
impact the market price of the Company’s publicly-traded securities; (iii) that
the Purchaser or Offeree, and counter parties in “derivative” transactions to
which the Purchaser or Offeree is a party, directly or indirectly, presently may
have a “short” position in the Common Stock, and (iv) that the Purchaser or
Offeree shall not be deemed to have any affiliation with or control over any
arm’s length counter-party in any “derivative” transaction.
 
(v) Transactions With Affiliates and Employees. None of the officers or
directors of the Company and, to the knowledge of the Company, none of the
employees of the Company is presently a party to any transaction with the
Company or any Subsidiary (other than for services as employees, officers and
directors or for loans granted in the ordinary course of business) that either
as of the date hereof would be, or, will after the date hereof be, required to
be disclosed in an SEC Report pursuant to Item 404 of Regulation S-K.
 
(w) Internal Accounting Controls. The Company and the Subsidiaries maintain a
system of internal accounting controls sufficient to provide reasonable
assurance that (i) transactions are executed in accordance with management’s
general or specific authorizations, (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with GAAP and to
maintain asset accountability, (iii) access to assets is permitted only in
accordance with management’s general or specific authorization, and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. The Company has established disclosure controls and procedures (as
defined in Exchange Act rules 13a-14 and 15d-14) for the Company and designed
such disclosure controls and procedures to ensure that material information
relating to the Company, including its Subsidiaries, is made known to the
certifying officers by others within those entities, particularly during the
period in which the Company’s Form 10-K or 10-Q, as the case may be, is being
prepared. The Company’s certifying officers have evaluated the effectiveness of
the Company’s controls and procedures as of a date within 90 days prior to the
filing date of the Form 10-K for the Company’s most recently ended fiscal year
(such date, the “Evaluation Date”). The Company presented in its most recently
filed Form 10-K or Form 10-Q the conclusions of the certifying officers about
the effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date. Since the Evaluation Date, there have
been no significant changes in the Company’s internal controls (as described in
Item 308(c) of Regulation S-K under the Exchange Act) or, to the Company’s
knowledge, in other factors that could significantly affect the Company’s
internal controls.
 
14

--------------------------------------------------------------------------------


 
(x) Investment Company. The Company is not, and will not after the consummation
of the offering of Shares contemplated by this Agreement be, an “investment
company” or an Affiliate of an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended.
 
(y) Certain Fees. Except with respect to RBC, no brokerage or finder’s fees or
commissions are or will be payable by the Company to any broker, financial
advisor or consultant, finder, placement agent, investment banker, bank or other
Person with respect to the transactions contemplated by this Agreement. The
Purchaser shall have no obligation with respect to any fees or with respect to
any claims (other than such fees or commissions owed by the Purchaser pursuant
to written agreements executed by the Purchaser which fees or commissions shall
be the sole responsibility of the Purchaser ) made by or on behalf of other
Persons for fees of a type contemplated in this Section 3.1(y) that may be due
in connection with the transactions contemplated by this Agreement.
 
(z) Regulation S-X. In connection with the acquisition (by merger, consolidation
or otherwise) of Rancho by the Company, the Company is not required to include
historical financial information under Rule 3.05 of Regulation S-X or pro forma
financial information under Rule 11.01 of Regulation S-X in the Registration
Statement.
 
(aa) Auditors. Effective March 28, 2006, the Company changed auditors from VTD
to KPMG. During the period from the date of VTD’s original engagement by the
Company through the date of their resignation, the Company had no disagreements
with VTD on any matter of accounting principles or practices, financial
statement disclosure, or auditing scope or procedures, which disagreements, if
not resolved to the former auditors’ satisfaction, would have caused them to
make reference to the subject matter of the disagreement in connection with
their report on the Company’s financial statements. There are no disagreements
of any kind presently existing between KPMG and the Company.
 
(bb) Insurance. The Company and the Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which the Company and
the Subsidiaries are engaged. Neither the Company nor any Subsidiary has any
reason to believe that it will not be able to renew its existing insurance
coverage as and when such coverage expires or to obtain similar coverage from
similar insurers as may be necessary to continue its business without a
significant increase in cost.
 
15

--------------------------------------------------------------------------------


 
(cc) Press Releases. The press releases disseminated by the Company during the
twelve months preceding the date of this Agreement do not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made and when made, not misleading.
 
(dd) Community Reinvestment Act. The most recent regulatory rating given to
Vineyard Bank as to compliance with the Community Reinvestment Act is
“satisfactory.” To the knowledge of the Company, since Vineyard Bank’s last
regulatory examination of Community Reinvestment Act compliance, Vineyard Bank
has not received any complaints as to Community Reinvestment Act compliance. 
 
3.2 Representations and Warranties of the Purchaser
 
. The Purchaser hereby represents and warrants as of the date hereof and as of
the Closing Date to the Company as follows:
 
(a) Organization; Authority. The Purchaser is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with full right, corporate, limited liability company or
partnership power and authority to enter into and to consummate the transactions
contemplated by this Agreement and otherwise to carry out its obligations
hereunder. The execution, delivery and performance by the Purchaser of this
Agreement have been duly authorized by all necessary corporate, limited
liability company, partnership or similar action on the part of the Purchaser.
This Agreement has been duly executed by the Purchaser, and when delivered by
the Purchaser in accordance with the terms hereof, will constitute the valid and
legally binding obligation of the Purchaser, enforceable against it in
accordance with its terms, except (i) as limited by general equitable principles
and applicable bankruptcy, insolvency, reorganization, moratorium and other laws
of general application affecting enforcement of creditors’ rights generally,
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.
The Purchaser was not formed and is not being used solely for the purpose of
purchasing or holding the Shares pursuant to this Agreement.
 
(b) Distribution. The Purchaser is purchasing the Shares for its own account and
not with a view to distribution. The Purchaser (i) does not have any agreement
or understanding, directly or indirectly, with any Person to distribute any of
the Shares, and (ii) has no present plan, intention or understanding and has
made no arrangement to sell any Shares at any predetermined time or for any
predetermined price. The Purchaser is not required to be registered as a
broker-dealer under Section 15 of the Exchange Act.
 
(c) Purchaser Status. The Purchaser is either (i) a Qualified Institutional
Buyer within the meaning of Rule 144A under the Securities Act or (ii) an
“accredited investor” as defined in Rule 501(a) under the Securities Act.
 
16

--------------------------------------------------------------------------------


 
(d) No Trading. The Purchaser represents and warrants that, except as otherwise
disclosed to the Company in writing, from April 24, 2006 (the “Discussion
Time”), up through the execution of this Agreement, the Purchaser did not,
directly or indirectly, execute any Short Sales or engage in any other trading
in the Common Stock or any derivative security thereof.
 
The Company acknowledges and agrees that the Purchaser does not make or has not
made any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in this Section 3.2.
 
ARTICLE IV.
 
OTHER AGREEMENTS OF THE PARTIES
 
4.1 Securities Laws Disclosure; Publicity. The Company shall, by 8:30 a.m.,
Eastern time, on the second Trading Day following the date hereof, issue a press
release and file a Current Report on Form 8-K which attaches as exhibits all
agreements relating to this transaction, including, but not limited to, this
Agreement, in each case reasonably acceptable to counsel to the Purchaser,
disclosing the material terms of the transactions contemplated hereby, and shall
file the prospectus supplement delivered by the Company in connection herewith
with the Commission via the EDGAR system on a timely basis. Notwithstanding the
foregoing, the Company shall not publicly disclose the name of the Purchaser, or
include the name of the Purchaser in any filing with the Commission or any
regulatory agency or Trading Market, except as set forth in the exhibits to be
attached to the Form 8-K contemplated above, without the prior written consent
of the Purchaser (such consent not to be unreasonably withheld), except (i) as
required by federal securities law and (ii) to the extent such disclosure is
required by law or Trading Market regulations, in which case the Company shall
provide the Purchaser with prior notice of such disclosure permitted under
subclause (i) or (ii).
 
4.2 Non-Public Information. The Company covenants and agrees that neither it nor
any other Person acting on its behalf will provide the Purchaser or its agents
or counsel with any information that the Company believes constitutes material
non-public information, unless prior thereto the Purchaser shall have executed a
written agreement regarding the confidentiality and use of such information. The
Company understands and confirms that the Purchaser shall be relying on the
foregoing representations in effecting transactions in securities of the
Company.
 
4.3 Indemnification of Purchaser. Subject to the provisions of this Section 4.3,
the Company will indemnify and hold the Purchaser and its directors, officers,
stockholders, partners, members, employees and agents (each, a “Purchaser
Party”) harmless from any and all losses, liabilities, obligations, claims,
contingencies, damages, costs and expenses, including all judgments, amounts
paid in settlements, court costs and reasonable attorneys’ fees and costs of
investigation that any such Purchaser Party may suffer or incur (the
“Indemnified Liabilities”) as a result of or relating to (a) any breach of any
of the representations, warranties, covenants or agreements made by the Company
in this Agreement or in the other Transaction Documents or (b) any Action
brought or made against such Purchaser Party by a third party (including for
these purposes a derivative action brought on behalf of the Company) and arising
out of or resulting from (i) the execution, delivery, performance or enforcement
of the Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby, (ii) any transaction financed or to be financed
in whole or in part, directly or indirectly, with the proceeds of the issuance
of the Shares, or (iii) the status of the Purchaser or holder of the Shares as
an investor in the Company. The Company shall not be liable to the Purchaser
under this provision in respect of any Indemnified Liability if such liability
arises out of any misrepresentation by the Purchaser in Section 3.2 of this
Agreement. To the extent that the foregoing undertaking by the Company may be
unenforceable for any reason, the Company shall make the maximum contribution to
the payment and satisfaction of each of the Indemnified Liabilities which is
permissible under applicable law. If any action shall be brought against any
Purchaser Party in respect of which indemnity may be sought pursuant to this
Agreement, such Purchaser Party shall promptly notify the Company in writing,
and the Company shall have the right to assume the defense thereof with counsel
of its own choosing. Any Purchaser Party shall have the right to employ separate
counsel in any such action and participate in the defense thereof, but the fees
and expenses of such counsel shall be at the expense of such Purchaser Party
except to the extent that (i) the employment thereof has been specifically
authorized by the Company in writing, (ii) the Company has failed after a
reasonable period of time to assume such defense and to employ counsel or (iii)
in such action there is, in the reasonable opinion of such separate counsel, a
material conflict on any material issue between the position of the Company and
the position of such Purchaser Party. The Company will not be liable to any
Purchaser Party under this Section 4.3 for any settlement by a Purchaser Party
effected without the Company’s prior written consent, which consent shall not be
unreasonably withheld or delayed. 
 
17

--------------------------------------------------------------------------------


 
4.4 Reservation and Listing of Common Stock.
 
The Company shall promptly secure the listing of all of the Shares upon each
national securities exchange and automated quotation system, if any, upon which
the Common Stock is then listed or quoted. The Company hereby agrees to use
commercially reasonable efforts to maintain the listing of the Shares on a
Trading Market. The Company further agrees that if the Company applies to have
the Common Stock traded on any other Trading Market, it will include in such
application all of the Shares and will take such other action as is necessary to
cause all of the Shares to be listed on such other Trading Market as promptly as
possible. The Company will take all action reasonably necessary to continue the
listing and trading of the Common Stock on a Trading Market and will comply in
all material respects with the Company’s reporting, filing and other obligations
under the bylaws or rules of the Trading Market.
 
4.5 [Intentionally left blank.].
 
4.6 Approval of Subsequent Equity Sales. The Company shall not issue Common
Stock or Common Stock Equivalents if such issuance would require stockholder
approval of the transactions contemplated by the Transaction Documents pursuant
to Rule 4350 of the NASD Marketplace Rules or any similar rule of any other
Trading Market, unless and until such stockholder approval is obtained prior to
such issuance.
 
4.7 Trading Limitations and Restrictions on Short Sales. The Purchaser
represents, warrants, covenants and agrees that (a) from the Discussion Time
through the date hereof, the Purchaser did not, and (b) from the date hereof
until the date the transactions contemplated by this Agreement are first
publicly announced by the Company as described in Section 4.1, the Purchaser
will not, directly or indirectly, trade in the Common Stock or execute or effect
(or cause to be executed or effected) any Short Sale in the Common Stock.
Furthermore, for the time period set forth in clause (b) above, the Purchaser
will not directly or indirectly sell, offer to sell, solicit offers to buy,
dispose of, loan, pledge or grant any right with respect to shares of Common
Stock, except in compliance with all relevant securities laws and regulations.
 
18

--------------------------------------------------------------------------------


 
Notwithstanding the foregoing, the Purchaser makes no representation, warranty
or covenant hereby that it will not engage in Short Sales in the securities of
the Company after the time that the transactions contemplated by this Agreement
are first publicly announced by the Company as described in Section 4.1.
 
4.8 Filing of Prospectus Supplement. The Company will use its best efforts to
cause the Registration Statement, if not effective at the time of execution of
this Agreement, to become effective as promptly as possible. The Company shall
prepare the Prospectus Supplement in a form approved by RBC and the Purchaser
and file such Prospectus Supplement pursuant to Rule 424(b) under the Securities
Act not later than the Commission’s close of business on the second Business Day
following the execution and delivery of this Agreement, or, if applicable, such
earlier time as may be required by the rules and regulations promulgated under
the Securities Act (the “Rules”). The Company shall promptly advise the
Purchaser in writing (A) when any post-effective amendment to the Registration
Statement shall have become effective or any supplement to the Prospectus
Supplement shall have been filed, (B) of any request by the Commission for any
amendment of the Registration Statement or the Prospectus Supplement or for any
additional information, (C) of the issuance by the Commission of any stop order
suspending the effectiveness of the Registration Statement or of any order
preventing or suspending the use of the Prospectus Supplement, or the
institution or threatening of any proceeding for that purpose and (D) of the
receipt by the Company of any notification with respect to the suspension of the
qualification of the Shares for sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose. The Company shall not file any
amendment of the Registration Statement or the Prospectus Supplement relating to
the transactions contemplated by this Agreement unless the Company has furnished
RBC and the Purchaser a copy for their review prior to filing and shall not file
any such proposed amendment or supplement to which the Purchaser reasonably
objects. The Company shall use its best efforts to prevent the issuance of any
such stop order and, if issued, to obtain as soon as possible the withdrawal
thereof. If, at any time when a prospectus relating to the Shares is required to
be delivered under the Securities Act and the Rules (or, in lieu thereof, the
notice referred to in Rule 173(a)), an event or development occurs as a result
of which the Prospectus Supplement as then amended or supplemented would include
an untrue statement of a material fact or omit to state any material fact
necessary to make the statements therein in the light of the circumstances under
which they were made not misleading, or if it shall be necessary to amend or
supplement the Prospectus Supplement to comply with the Securities Act or the
Rules, the Company promptly shall prepare and file with the Commission, subject
to the fourth sentence of this Section 4.8, an amendment or supplement which
shall correct such statement or omission or an amendment which shall effect such
compliance.
 
ARTICLE V.
 
MISCELLANEOUS
 
5.1 Fees and Expenses. Except as otherwise set forth in this Agreement, each
party shall pay the fees and expenses of its advisers, counsel, accountants and
other experts, if any, and all other expenses incurred by such party incident to
the negotiation, preparation, execution, delivery and performance of this
Agreement. The Company shall pay all stamp and other taxes and duties levied in
connection with the sale of the Shares.
 
19

--------------------------------------------------------------------------------


 
5.2 Entire Agreement. The Transaction Documents, together with the exhibits and
schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into the Transaction Documents, exhibits and
schedules.
 
5.3 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number set
forth on the signature pages attached hereto prior to 6:30 p.m. (New York City
time) on a Trading Day, (b) the next Trading Day after the date of transmission,
if such notice or communication is delivered via facsimile at the facsimile
number set forth on the signature pages attached hereto on a day that is not a
Trading Day or later than 6:30 p.m. (New York City time) on any Trading Day, (c)
the second Trading Day following the date of mailing, if sent by U.S. nationally
recognized overnight courier service, or (d) in all other cases, upon actual
receipt by the party to whom such notice is required to be given. The address
for such notices and communications shall be as set forth on the signature pages
attached hereto.
 
5.4 Amendments; Waivers. No provision of this Agreement may be waived or amended
except in a written instrument signed, in the case of an amendment, by the
Company and the Purchaser or, in the case of a waiver, by the party against whom
enforcement of any such waiver is sought. No waiver of any default with respect
to any provision, condition or requirement of this Agreement shall be deemed to
be a continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of either party to exercise any right hereunder in any manner
impair the exercise of any such right.
 
5.5 Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.
 
5.6 Successors and Assigns
 
. This Agreement shall be binding upon and inure to the benefit of the parties
and their successors and permitted assigns. The Company may not assign this
Agreement or any rights or obligations hereunder without the prior written
consent of the Purchaser. The Purchaser may assign any or all of its rights
under this Agreement to any Person to whom the Purchaser assigns or transfers
any Shares, provided such transferee agrees in writing to be bound, with respect
to the transferred Shares, by the provisions hereof that apply to the Purchaser.
 
5.7 No Third-Party Beneficiaries. Except as provided in the second sentence of
Section 5.16, this Agreement is intended for the benefit of the parties hereto
and their respective successors and permitted assigns and is not for the benefit
of, nor may any provision hereof be enforced by, any other Person, except as
otherwise set forth in Section 4.6.
 
20

--------------------------------------------------------------------------------


 
5.8 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of the Transaction Documents shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof. Each
party hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in The City of New York, Borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of any of the Transaction Documents), and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper or inconvenient venue for such
proceeding. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any manner
permitted by law. The parties hereby waive all rights to a trial by jury. If
either party shall commence an action or proceeding to enforce any provisions of
the Transaction Documents, then the prevailing party in such action or
proceeding shall be reimbursed by the other party for its attorneys’ fees and
other costs and expenses incurred with the investigation, preparation and
prosecution of such action or proceeding.
 
5.9 Survival. The representations, warranties, covenants and agreements
contained herein shall survive the Closing and delivery of the Shares.
 
5.10 Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.
 
5.11 Severability. If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.
 
5.12 Rescission and Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) the Transaction
Documents, whenever the Purchaser exercises a right, election, demand or option
under a Transaction Document and the Company does not timely perform its related
obligations within the periods therein provided, then the Purchaser may rescind
or withdraw, in its sole discretion from time to time upon written notice to the
Company, any relevant notice, demand or election in whole or in part without
prejudice to its future actions and rights.
 
21

--------------------------------------------------------------------------------


 
5.13 Replacement of Shares. If any certificate or instrument evidencing any
Shares is mutilated, lost, stolen or destroyed, the Company shall issue or cause
to be issued in exchange and substitution for and upon cancellation thereof, or
in lieu of and substitution therefor, a new certificate or instrument, but only
upon receipt of evidence reasonably satisfactory to the Company of such loss,
theft or destruction and customary and reasonable indemnity, if requested. The
applicants for a new certificate or instrument under such circumstances shall
also pay any reasonable third-party costs associated with the issuance of such
replacement Shares.
 
5.14 Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, the Purchaser and the
Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
described in the foregoing sentence and hereby agrees to waive in any action for
specific performance of any such obligation the defense that a remedy at law
would be adequate.
 
5.15 Independent Nature of Purchaser’s Obligations and Rights. The obligations
of the Purchaser under the Transaction Documents or any similar transaction
document are several and not joint with the obligations of any other purchase of
the Company’s Common Stock on the date hereof, and no such purchaser shall be
responsible in any way for the performance of the obligations of any other
purchaser under these Transaction Documents or any similar transaction document.
Nothing contained herein or in any Transaction Document or in any other document
executed in connection with the sale of the Company’s Common Stock on the date
hereof, and no action taken by the Purchaser pursuant hereto or any other
purchase pursuant thereto, shall be deemed to constitute the purchasers as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the purchasers are in any way acting in concert or as
a group with respect to such obligations or the transactions contemplated by the
Transaction Documents or any other document executed in connection with the sale
of the Company’s Common Stock on the date hereof. The Purchaser shall be
entitled to independently protect and enforce its rights, including, without
limitation, the rights arising out of this Agreement or out of the other
Transaction Documents, and it shall not be necessary for any other purchaser to
be joined as an additional party in any proceeding for such purpose. The
Purchaser has been represented by its own separate legal counsel in their review
and negotiation of the Transaction Documents. The Company has elected to provide
all purchasers of the Company’s Common Stock on the date hereof with the same
terms and substantially similar transaction documents for the convenience of the
Company and not because it was required or requested to do so by the purchasers.
 
5.16 Acknowledgment Regarding RBC. The Purchaser acknowledges that RBC is acting
as a placement agent for the Shares being offered hereby and will be compensated
by the Company for acting in such capacity. The Purchaser further acknowledges
that RBC has acted solely as agent of the Company in connection with the
offering of the Shares by the Company. The Purchaser further acknowledges that
the provisions of Sections 2.3(b)(vi), 3.2(b) and 5.16 are for the benefit of
and may be enforced by RBC.
 
22

--------------------------------------------------------------------------------


 


 
(Signature Page Follows)
 

23

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories as of the date first
indicated above.
 


Company : VINEYARD NATIONAL BANCORP
 
Address for Notice:
By: ______________________
Name:
Title:
9590 Foothill Boulevard
Rancho Cucamonga, California 91730
Attn: Gordon Fong, Executive Vice President and Chief Financial Officer
Fax: (949) 788-0726
 
With a copy to (which shall not constitute notice):
 
Patton Boggs LLP
2550 M Street, N.W.
Washington, DC 20037
Attn: Jeffrey D. Haas
Fax: 202-457-6315
 
 







[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES FOR PURCHASER FOLLOWS]

24

--------------------------------------------------------------------------------



[PURCHASER SIGNATURE PAGES TO VNBC SECURITIES PURCHASE AGREEMENT]


IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Name of Purchasing Entity:
Signature of Authorized Signatory of Investing Entity:
Name of Authorized Signatory:
Title of Authorized Signatory:
Email Address of Authorized Entity:
Fax:


Address for Notice of Purchasing Entity:












DWAC Instructions for Common Stock:




Subscription Amount: $


Settlement of Shares: In accordance with Section 2.2(a)(i), the Purchaser elects
to receive delivery of its Shares pursuant to (CHECK ONE):


______ Section 2.2(a)(i)(1) - DWAC


______ Section 2.2(a)(i)(2) - Delivery versus payment


25

--------------------------------------------------------------------------------







Disclosure Schedules

